DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-10, 12-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (USPGPUB DOCUMENT: 2014/0054802, hereinafter Shim) in view of Li (USPGPUB DOCUMENT: 2017/0278816, hereinafter Li).


Re claim 1 Shim discloses in Fig 6I a semiconductor device package comprising: a package substrate(146); a semiconductor die(124) mounted on a first surface of the package substrate(146);  and a conformal thermal conductive layer(154) applied on the semiconductor die(124) and a portion of the first surface of the package substrate(146), the conformal thermal conductive layer(154) configured and arranged as a thermal conduction path (by way of left/right 132) between the semiconductor die(124) and the first conductive connector(left/right 174) (improve electrical contact)[0050].

Shim does not disclose a first conductive connector(left/right 174) affixed (by way of 154) to a first connector pad(left/right 132) of the package substrate(146);

Li discloses in Fig 1A a first conductive connector(outermost left/right 135) affixed to a first connector pad(left/right 336) of the package substrate(110);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Li to the teachings of Shim in order to have high connection density, high heat conduction, and short, low-inductance connections [0001, Li]


The limitations “a conformal thermal conductive layer applied on the semiconductor die and a portion of the first surface of the package substrate” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Regarding the limitation “a semiconductor die mounted on a first surface of the package substrate; a conformal thermal conductive layer applied on the semiconductor die and a portion of the first surface of the package substrate ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  


Regarding the limitation “conformal thermal conductive layer”, Shim teaches a device comprising cured conductive ink.  This is being interpreted as corresponding to the conformal thermal conductive layer as the applicant discloses the conformal thermal conductive layer properties of a conformal thermal conductive layer as a result of the conductive ink (e.g., containing copper, silver, etc.), solder, hexagonal-boron nitride, or thermal conductive adhesive (e.g., alumina filled silicone) as evidenced in paragraph [0015] of the specification.  


Re claim 3 Shim and Li disclose the semiconductor device package of claim 1, further comprising a metal trace connected to the first connector pad(left/right 132), the conformal thermal conductive layer(154) directly contacting the metal trace such that the thermal conduction path extends through the metal trace (since the cured conductive ink 154 provides RDL or wiring traces to electrically connect electronic circuits this may be interpreted as the conformal thermal conductive layer directly contacting the metal trace such that the thermal conduction path extends through the metal trace)[0052].

Re claim 4 Shim and Li disclose the semiconductor device package of claim 1, further comprising a second conductive connector(left/right 174) affixed to a second connector pad(left/right 132) of the package substrate(146), the second conductive connector(left/right 174) coupled to an input/output of the semiconductor die(124) (examiner interprets coupled as electrically coupled).

Re claim 5 Shim and Li disclose the semiconductor device package of claim 4, wherein the first conductive connector(left/right 174) and the second conductive connector(left/right 174) are affixed at the first surface of the package substrate(146) (174 is electrically connected or attached at the side of the bottom surface of 146 by way of 154 and may therefore be interpreted as affixed at the first surface of the package substrate).

Re claim 6 Shim and Li disclose the semiconductor device package of claim 1, wherein the conformal thermal conductive layer(154) extends to an edge of the package substrate(146) (cured conductive ink 154 extends to the innermost edge of 146).


Re claim 8 Shim and Li disclose the semiconductor device package of claim 1, wherein the conformal thermal conductive layer(154) includes a surface area enhancement feature (since the cured conductive ink 154 provides RDL or wiring traces to electrically connect electronic circuits, this may be interpreted as wherein the conformal thermal conductive layer includes a surface area enhancement feature)[0052].

Re claim 9 Shim and Li disclose the semiconductor device package of claim 1, wherein the package substrate(146) is characterized as a flip chip chip-scale package (FC-CSP) substrate (flipchip)[0036].

Re claim 10 Shim discloses in Fig 6I a method comprising: mounting a semiconductor die(124) on a first surface of a package substrate(146); and applying a conformal thermal conductive layer(154) on the semiconductor die(124) and a portion of the first surface of the package substrate(146)  , the conformal thermal conductive layer(154) forming a thermal conduction path (by way of left/right 132) between the semiconductor die(124) and the first conductive connector(left/right 174) (improve electrical contact)[0050].


Shim does not disclose affixing (by way of 154) a first conductive connector(left/right 174) to a first connector pad(left/right 132) at the first surface of the package substrate(146) (examiner interprets affixing as attaching or connecting)

Li discloses in Fig 1A affixing a first conductive connector(outermost left/right 135) to a first connector pad(left/right 336) at the first surface of the package substrate(110)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Li to the teachings of Shim in order to have high connection density, high heat conduction, and short, low-inductance connections [0001, Li]


Regarding the limitation “mounting a semiconductor die on a first surface of a package substrate ; applying a conformal thermal conductive layer on the semiconductor die and a portion of the first surface of the package substrate ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  

Regarding the limitation “conformal thermal conductive layer”, Shim teaches a device comprising cured conductive ink.  This is being interpreted as corresponding to the conformal thermal conductive layer as the applicant discloses the conformal thermal conductive layer properties of a conformal thermal conductive layer as a result of the conductive ink (e.g., containing copper, silver, etc.), solder, hexagonal-boron nitride, or thermal conductive adhesive (e.g., alumina filled silicone) as evidenced in paragraph [0015] of the specification.  


Re claim 12 Shim and Li disclose the method of claim 10, wherein the package substrate(146) comprises a metal trace connected to the first connector pad(left/right 132), the conformal thermal conductive layer(154) directly contacting the metal trace such that the thermal conduction path extends through the metal trace(since the cured conductive ink 154 provides RDL or wiring traces to electrically connect electronic circuits this may be interpreted as wherein the package substrate(146) comprises a metal trace connected to the first connector pad(left/right 132), the conformal thermal conductive layer directly contacting the metal trace such that the thermal conduction path extends through the metal trace)[0052].

Re claim 13 Shim and Li disclose the method of claim 10, further comprising affixing a second conductive connector(left/right 174) to a second connector pad(left/right 132) of the package substrate(146), the second conductive connector(left/right 174) coupled (by way of 154/132) to an input/output of the semiconductor die(124) (examiner interprets connected as electrically connected).

Re claim 14 Shim and Li disclose the method of claim 10, wherein applying the conformal thermal conductive layer(154) further comprises extending the conformal thermal conductive layer(154) to an edge of the package substrate(146) (cured conductive ink 154 extends to the innermost edge of 146).

Re claim 15 Shim and Li disclose the method of claim 10, wherein applying the conformal thermal conductive layer(154) further comprises applying the conformal thermal conductive layer(154) including a surface area enhancement feature(since the cured conductive ink 154 provides RDL or wiring traces to electrically connect electronic circuits, this may be interpreted as wherein the conformal thermal conductive layer includes a surface area enhancement feature)[0052].

Re claim 16 Shim and Li disclose the method of claim 10, wherein applying the conformal thermal conductive layer(154) further comprises applying the conformal thermal conductive layer(154) by way of a dispensing, jetting, or plating process (160)[0045].

Re claim 17 Shim discloses in Fig 6I a semiconductor device package comprising: a package substrate(146); a semiconductor die(124) mounted on a first surface of the package substrate(146); and a conformal thermal conductive layer(154) applied on the backside of the semiconductor die(124) and a portion of the first surface of the package substrate(146), the conformal thermal conductive layer(154) configured and arranged to form a thermal conduction path (by way of left/right 132) between the semiconductor die(124) and the first conductive connector(left/right 174) (improve electrical contact)[0050].

Shim does not disclose a first conductive connector(left/right 174) affixed (by way of 154) to a first connector pad(left/right 132) at the first surface of the package substrate

Li discloses in Fig 1A a first conductive connector(outermost left/right 135)  affixed  to a first connector pad(left/right 336) at the first surface of the package substrate(110)



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Li to the teachings of Shim in order to have high connection density, high heat conduction, and short, low-inductance connections [0001, Li]



Regarding the limitation “a semiconductor die mounted on a first surface of the package substrate; and a conformal thermal conductive layer applied on the backside of the semiconductor die and a portion of the first surface of the package substrate". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  


The limitations “a conformal thermal conductive layer applied on the backside of the semiconductor die and a portion of the first surface of the package substrate” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Regarding the limitation “conformal thermal conductive layer”, Shim teaches a device comprising cured conductive ink.  This is being interpreted as corresponding to the conformal thermal conductive layer as the applicant discloses the conformal thermal conductive layer properties of a conformal thermal conductive layer as a result of the conductive ink (e.g., containing copper, silver, etc.), solder, hexagonal-boron nitride, or thermal conductive adhesive (e.g., alumina filled silicone) as evidenced in paragraph [0015] of the specification.  



Re claim 19 Shim and Li disclose the semiconductor device package of claim 17, further comprising a second conductive connector(left/right 174) affixed (by way of 154) to a second connector pad(left/right 132) at the first surface of the package substrate(146)(174 is connected at the side of the bottom surface of 146 by way of 154 and may therefore be interpreted as affixed at the first surface of the package substrate), the second conductive connector(left/right 174) coupled (by way of 154) to an input/output of the semiconductor die(124) (examiner interprets connected as electrically connected).

Re claim 20 Shim and Li disclose the semiconductor device package of claim 19, wherein the first conductive connector(left/right 174) and the second conductive connector(left/right 174) are characterized as balls of a ball grid array (BGA) (ball grid array (BGA))[0032]. 





Claim(s) 2, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (USPGPUB DOCUMENT: 2014/0054802, hereinafter Shim) and Li in view of Pietambaram (USPGPUB DOCUMENT: 2019/0393172, hereinafter Pietambaram).

Re claim 2 Shim and Li disclose the semiconductor device package of claim 1, 

Shim does not disclose further comprising an antenna structure integrated in the package substrate(146).

Pietambaram discloses in Fig 1A further comprising an antenna structure(102) integrated in the package substrate(100)[0014]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Pietambaram to the teachings of Shim in order to to complement the higher bandwidth, faster speed, higher frequency, and lower latency of 5G wireless communication chips[0014]


Re claim 11 Shim and Li disclose the method of claim 10, 

Shim does not disclose  wherein the package substrate(146) comprises an integrated antenna structure

Pietambaram discloses in Fig 1A wherein the package substrate(100) comprises an integrated antenna structure (102)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Pietambaram to the teachings of Shim in order to to complement the higher bandwidth, faster speed, higher frequency, and lower latency of 5G wireless communication chips[0014]


Re claim 18 Shim and Li disclose the semiconductor device package of claim 17, 

Shim does not disclose further comprising an antenna structure integrated in the package substrate(146), the antenna structure located at a second surface of the package substrate(146).

Pietambaram discloses in Fig 1A an antenna structure(102) integrated in the package substrate(100), the antenna structure located at a second surface(top surface) of the package substrate.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Pietambaram to the teachings of Shim in order to to complement the higher bandwidth, faster speed, higher frequency, and lower latency of 5G wireless communication chips[0014]



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (USPGPUB DOCUMENT: 2014/0054802, hereinafter Shim) and Li in view of Choi (USPGPUB DOCUMENT: 2013/0037936, hereinafter Choi).


Re claim 7 Shim and Li disclose the semiconductor device package of claim 6, 


Shim does not discloses further comprising a heatsink structure contacting the conformal thermal conductive layer(154) at the edge of the package substrate(146). 

Choi discloses in Fig 12 a heatsink structure (274)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Choi to the teachings of Shim in order to increases the thermal performance of semiconductor package [0076]


Response to Arguments
Applicant’s argument has been noted.  Applicant’s arguments are not persuasive.

Applicant specifically argues with respect to claims 1, 10 and 17 that the rejection fails to disclose “As can be seen in Shim’s Figure 61, Shim’s conductive ink 154 is applied on insulating layer 146, and the insulating layer 146 is applied on the semiconductor die 124. At no point along a width of the semiconductor die 124 is Shim’s conductive ink 154 applied on the semiconductor die 124. Thus, Shim’s conductive ink 154 applied on insulating layer 146 fails to disclose (or suggest) Applicant’s claimed conformal thermal conductive layer that is applied on a semiconductor die, as recited by claims 1, 10, and 17.”  Examiner disagrees.  Regarding the limitation “a semiconductor die mounted on a first surface of the package substrate; and a conformal thermal conductive layer applied on the backside of the semiconductor die and a portion of the first surface of the package substrate ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  In addition, regarding claims 1 & 17,  the limitations “a conformal thermal conductive layer applied on the backside of the semiconductor die and a portion of the first surface of the package substrate” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819